DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-10, 14 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunyich U.S. Pre-Grant Publication No. 2003/0149576 in view of Martucci U.S. Pre-Grant Publication No. 2010/0076854 A1
As per Claims 1, 8 and 15, Sunyich teaches one or more processors (see para. 46) receiving an input in a universal remote control graphical user interface presented by an integrated hotel application executing on a computing device (see para. 20 and 45), the input is effective to control at least one function of an electrical device located in a hotel room during an in-progress reservation (see para. 31-32);
in response to receiving the input, sending a communication by the integrated hotel application to a hotel computing system, the communication identifying the
electrical device located in the hotel room and the at least one function (see para. 31-32); and                                                                                                                    Sunyich does not explicitly teach the limitation taught by Martucci, receiving a 
As per Claims 2, 9 and 16, Sunyich in view of Martucci teaches the system of claim 1 as described above. Sunyich further teaches wherein the communication to
control the at least one function of the electrical device identifies a particular hotel room associated with the in-progress reservation (see para. 31)
As per Claims 3, 10 and 17, Sunyich in view of Martucci teaches the system of claim 1 as described above. Sunyich further teaches receiving a check-in input in the universal remote-control graphical user interface initiating a check-in at the hotel computing system using the reservation identifying information (see para. 29).
As per Claims 7 and 14, Sunyich in view of Martucci teaches the system of claim 1 as described above. Sunyich further teaches wherein the at least one function of the electrical device located in the hotel room is a temperature setting of the hotel room, a television setting of the hotel room, or a lighting setting of the hotel room (see para. 31).
Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunyich U.S. Pre-Grant Publication No. 2003/0149576 in view of Martucci U.S. Pre-Grant Publication No. 2010/0076854 A1 in view of Burger U.S. Pre-Grant Publication No. 2002/0099665
As per Claims 4, 11 and 18, Sunyich in view of Martucci teaches the system of claim 3 as described above. Sunyich does not explicitly teach the limitation taught by Burger after the initiating the check-in at the hotel computing system, receiving an electronic key, wherein the electronic key configures the computing device to operate as a room key to open an electronic lock associated with a door of the hotel room (see para. 628-629). It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the systems of Sunyich and Martucci to include the teachings of Burger to limited-use, time-sensitive media to individual operators.
Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunyich U.S. Pre-Grant Publication No. 2003/0149576 in view of Martucci U.S. Pre-Grant Publication No. 2010/0076854 A1 in further view of Bailey U.S. Pre-Grant Publication No. 2007/0038727 A1
As per Claims 5, 12 and 19, Sunyich in view of Martucci teaches the system of claim 1 as described above. Sunyich does not explicitly teach the limitation taught by Bailey sending by the integrated hotel application a request to pre-order a room service item (see para. 7, 61 and 116), the request being sent when the computing device is outside of the hotel room (see para. 7, 61 and 117). It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the systems of Sunyich and Martucci to include the teachings of Bailey to provide flexibility in ordering items is relation to a hotel stay, as suggested by the cited portions of Bailey
Claims 6,13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunyich U.S. Pre-Grant Publication No. 2003/0149576 in view of 
As per Claims 6, 13 and 20, Sunyich in view of Martucci teaches the system of claim 1 as described above. Sunyich does not explicitly teach the limitation taught by Barnes Jr. prior to the receiving of the check-in input, receiving a notification by the computing device requesting permission to perform the check-in with the hotel computing system (see para. 196). It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the systems of Sunyich and Martucci to include the teachings of Barnes Jr. to provide a convenience to a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TONYA JOSEPH/Primary Examiner, Art Unit 3628